Case 2:20-cv-01340-MTL Document1-1 Filed 07/08/20 Page 1 of 12

EXHIBIT A

 

 
Case 2:20-cv-01340-MTL Document 1-1 Filed 07/08/20 Page 2 of 12

 

In the Superior Court of the State of Arizona

I Maricopa
n and For the County of Is Interpreter Needed? [| Yes No

Case Number If yes, what language(s):

 

 

CIVIL COVER SHEET- NEW FILING ONLY
(Please Type or Print)

 

Plaintiff's Attorney Roger t- Cohen

 

 

004409

 

Attorney Bar Number

 

 

Plaintiff's Name(s): (List all) Plaintiff's Address: Phone #: Email Address:
Acclara Solutions, LLC c/o Roger L. Cohen, 3200 N. Central Ave., Suite 2000, Phoenix, AZ 85012 (602) 248-1000 ric@jaburgwilk.com

 

 

(List additional Plaintiffs on page two and/or attach a separate sheet).

Defendant's Name(s): (List All)
Kenneth Kestenbaum

 

 

(List additional Defendants on page two and/or attach a separate sheet)

RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
or Tier selected. State the monetary amount in controversy or place an “X” next to the discovery tier
to which the pleadings allege the case would belong under Rule 26.2.

[| Amount Claimed §$ [] Tier 1 [] Tier 2 Tier 3

NATURE OF ACTION
Place an “X” next to the one case category that most accurately describes your primary case. Any
case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as
indicated above.

100 TORT MOTOR VEHICLE:

 

[ |402 Property Damage*

[ |101 Non-Death/Personal Injury* [103 w ‘ul Death*
rongful Dea

©Superior Court of Arizona in Maricopa County Page 1 of 3 CV10f — 010119
ALL RIGHTS RESERVED
Case 2:20-cv-01340-MTL Document1-1 Filed 07/08/20 Page 3 of 12

110 TORT NON-MOTOR VEHICLE:

[| 11 Negligence*

[" ]112 Product Liability — Asbestos*
[| 12 Product Liability - Tobacco*

[ ]112 Product Liability - Toxic/Other*
[| 13 Intentional Tort*

[| 14 Property Damage*

[| 15 Legal Malpractice*

[| 15 Malpractice — Other professional*
[_]117 Premises Liability*

[_]148 Stander/Libel/Defamation*

[]116 Other (Specify) = *

120 MEDICAL MALPRACTICE:

[| 23 Hospital*
| |124 Other*

[_]421 Physician M.D.*
[_]122 Physician D.O*

130 & 197 CONTRACTS:

[]131 Account (Open or Stated)*

[ ]132 Promissory Note*

[133 Foreclosure*

[ ]138 Buyer-Plaintiff*

[| 39 Fraud*

[]134 Other Contract (i.e. Breach of Contract)*

[" |135 Excess Proceeds-Sale”*

[ Construction Defects (Residential/Commercial)*
[]136 Six to Nineteen Structures*
[]137 Twenty or More Structures”

[]197 Credit Card Debt (Maricopa County Only)*

150-199 OTHER CIVIL CASE TYPES:

 

[ ]156 Eminent Domain/Condemnation*

[ ]451 Eviction Actions (Forcible and Special Detainers)*
[ ]152 Change of Name

[ }153 Transcript of Judgment

[ ]154 Foreign Judgment

© Superior Court of Arizona in Maricopa County
ALL RIGHTS RESERVED

Page 2 of 3

Case No.

[_]158 Quiet Title*
| ]160 Forfeiture”
[_|475 Election Challenge
| |179 NCC-Employer Sanction Action (A.R.S. §23-212)
[ ]180 Injunction against Workplace Harassment
| ]184 Injunction against Harassment
[" ]182 Civil Penalty
[_ ]186 Water Rights (Not General Stream Adjudication)*
[1 87 Real Property *
[] Special Action against Lower Courts
(See Lower Court Appeal cover sheet in Maricopa)
[]194 Immigration Enforcement Challenge
(A.R.S. §§1-501, 1-502, 11-1051)

150-199 UNCLASSIFIED CIVIL:

[| Administrative Review
(See Lower Court Appeal cover sheet in Maricopa)

Lh 50 Tax Appeal
(All other tax matters must be filed in the AZ Tax
Court)

li 55 Declaratory Judgment

[ |157 Habeas Corpus

[ ]184 Landlord Tenant Dispute — Other*

[_ ]190 Declaration of Factual Innocence (A.R.S. §12-771)
[_ |191 Declaration of Factual Improper Party Status
[]193 Vulnerable Adult (A.R.S. §46-451)*

[_]165 Tribal Judgment

[ |167 Structured Settlement (A.R.S. §12-2901)

[| 69 Attorney Conservatorships (State Bar)

[]470 Unauthorized Practice of Law (State Bar)

[ |474 Out-of-State Deposition for Foreign Jurisdiction
[1 72 Secure Attendance of Prisoner

[_]i73 Assurance of Discontinuance

[]174 In-State Deposition for Foreign Jurisdiction

| |176 Eminent Domain— Light Rail Only*

Ch 77 Interpleader— Automobile Only*

[178 Delayed Birth Certificate (A.R.S. §36-333.03)
[ |183 Employment Dispute- Discrimination*

CV10f - 010119
Case 2:20-cv-01340-MTL Document 1-1 Filed 07/08/20 Page 4 of 12

 

 

Case No.
[__]185 Employment Dispute-Other* [_|163 other
[__]196 Verified Rule 45.2 Petition
(Specify)

[ ]195(a) Amendment of Marriage License
[]195(b) Amendment of Birth Certificate

EMERGENCY ORDER SOUGHT
[J Temporary Restraining Order . [ | Provisional Remedy [| Osc C] Election Challenge
[] Employer Sanction [| Other (Specify)

 

COMMERGIAL COURT (Maricopa County Only)

[| this case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the
Commercial Court. More information on the Commercial Court, including the most recent forms, are available on the
Court's website at:

httos://www.superiorcourt.maricopa.gov/commercial-courl/.

Additional Plaintiff(s):

 

 

Additional Defendant(s):

 

 

© Superior Court of Arizona in Maricopa County Page 3 of 3 CV10f - 010119
ALL RIGHTS RESERVED
Attorneys at Law

JABURG| WILK

bn

NO bo NO KB KH KH BR iw we wm eed
NH aA &— WO NO = CO OO CO ND HD HH SBP WO NO KF O&O

Oo Se KN DN AH BP WY LP

Case 2:20-cv-01340-MTL Document 1-1 Filed 07/08/20 Page 5 of 12

Jaburg & Wilk, P.C.

3200 N. Central Avenue, 20th Floor
Phoenix, AZ 85012

602.248.1000

Roger L. Cohen (004409)
ric@jaburgwilk.com

Thomas S. Moring (021247)
tsm@jaburgwilk.com

Kathi Mann Sandweiss (011078)
kms@jaburgwilk.com

Attorneys for Plaintiff

SUPERIOR COURT OF ARIZONA

MARICOPA COUNTY
Acclara Solutions, LLC, a Texas limited
liability company,
Plaintiff,
SUMMONS
Vv.

Kenneth Kestenbaum, an individual;
Does 1-10; XYZ Companies 1-10;

Defendants.

 

 

 

THE STATE OF ARIZONA TO DEFENDANT:

TO: Kenneth Kestenbaum
6500 E. Cactus Wren Rd.
Paradise Valley, AZ 85253

YOU ARE HEREBY SUMMONED and required to appear and defend, within
the time applicable, in this action in this Court. If served within Arizona, you shall
appear and defend within 20 days after the service of the Summons and Complaint upon
you, exclusive of the day of service. If served out of the State of Arizona--whether by
direct service, by registered or certified mail, or by publication--you shall appear and
defend within 30 days after the service of the summons and complaint upon you Is
complete, exclusive of the day of service. Where process is served upon the Arizona
Director of Insurance as an insurer's attorney to receive service of legal process against
it in this state, the insurer shall not be required to appear, answer or plead until
expiration of 40 days after date of such service upon the Director. Service by registered
or certified mail without the State of Arizona is complete 30 days after the date of filing
the receipt and affidavit of service with the court. Service by publication is complete 30
9999-9999-00067\RLC\\SLK\4091356.1

 
Attorneys at Law

JABURGIWILK

oOo Co JN NH OT SP WO NY

wo NO PO VN BPO KR DR wo eet
nN On &® WN HNO -F& © OO DB ANT HDB TAH FP WH NY KF OC

 

Case 2:20-cv-01340-MTL Document 1-1 Filed 07/08/20 Page 6 of 12

days after the date of first publication. Direct service is complete when made. Service

upon the Arizona Motor Vehicle Superintendent is complete 30 days after filing the

anidayit of compliance and return receipt or officer's return. RCP 4; A.R.S. §§20-222,
-502, 28-503.

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and
defend within the time applicable, judgment by default may be rendered against you for
the relief demanded in the complaint.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
answer or proper response in writing with the clerk of this court, accompanied by the
necessary filing fee, within the time required, and you are required to serve a copy of
any answer or response upon the Plaintiffs attorney. RCP 10(d); A.R.S. §12-311;

PURSUANT TO RULE 45(G), ARIZONA RULES OF CIVIL PROCEDURE;
AMERICANS WITH DISABILITIES ACT, REQUESTS FOR REASONABLE
ACCOMMODATIONS FOR PERSONS WITH DISABILITIES MUST BE MADE TO
THE DIVISION ASSIGNED TO THE CASE BY PARTIES AT LEAST (3)
JUDICIAL DAYS IN ADVANCE OF A SCHEDULED COURT PROCEEDING.

The name and address of Plaintiff's attorney is:
Roger L. Cohen
JABURG & WILK
3200 N. Central Avenue
Phoenix, Arizona 85012
ADA Notification

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.

Interpreter Notification
Requests for an interpreter for persons with limited English proficiency must be made to

the office of the judge or commissioner assigned to the case by the parties at least ten
(10) judicial days in advance of a scheduled court proceeding.

SIGNED AND SEALED this date:

 

 

CLERK OF THE SUPERIOR COURT

By

 

Deputy Clerk
2

 
Attorneys at Law

JABURG|WILK

oO fF NN DB A FR WY NY

BO WN BR BR DO RO RD ww eet
NSN wn FP WH NY KF Oo OO fo HN DBD OH FP WH HO SK OC

Case 2:20-cv-01340-MTL Document 1-1 Filed 07/08/20 Page 7 of 12

Jaburg & Wilk, P.C.

3200 N. Central Avenue, 20th Floor
Phoenix, AZ 85012

602.248.1000

Roger L. Cohen (004409)
ric@jaburgwilk.com

Thomas S. Moring (021247)
tsm@jaburgwilk.com

Kathi Mann Sandweiss (011078)
kms@jaburgwilk.com

Attorneys for Plaintiff

SUPERIOR COURT OF ARIZONA

MARICOPA COUNTY
Acclara Solutions, LLC, a Texas limited
liability company, Case No.
Plaintiff,
Complaint
Vv.

Kenneth Kestenbaum, an individual;
Does 1-10; XYZ Companies 1-10;

 

 

 

Defendants.
Plaintiff alleges:
PARTIES AND JURISDICTION
1. Plaintiff Acclara Solutions, LLC (“Acclara”) is, and at all relevant times

has been, a Texas limited liability company.

2. All transactions out of which Plaintiffs claims arose occurred in
Maricopa County, Arizona.

3. Defendant Kenneth Kestenbaum (“Kestenbaum”) is, and at all relevant
times has been, an individual and resident of Maricopa County, Arizona.

4, All acts of any individual Defendant alleged in this Complaint were

performed on the acting Defendant’s own behalf, on behalf if his or her marital

9999-9999-00067\\RLCWRLC\4090206.5

 

 
Attorneys at Law

JABURG|WILK

oc fF SN DH HH FP WY HN eK

DB DN HN BH KO KN HNO mm om eet
NR Wn SP WO NO —-& TD OO FB ATI DBD Nr FSP WH PO —& O&O

Case 2:20-cv-01340-MTL Document 1-1 Filed 07/08/20 Page 8 of 12

community, and on behalf of each and every other defendant as an officer, employee, or
agent acting within the scope of his or her authority, actual or apparent, or as an alter
ego of each other.

5. Defendants Does 1-10 and XYZ Companies 1-10 are individuals,
corporations, limited liability companies and other entities (collectively, the
“Fictitiously-Named Defendants”), whose true names and identities are not known to
Plaintiff, who are liable, jointly and severally with the named Defendant, for the
transactions, agreements, acts and omissions alleged in this Complaint, as joint
tortfeasors, co-conspirators, alter egos or otherwise.

6. Jurisdiction and venue are proper in this Court.

7. Based on the nature and complexity of the claims and counterclaims, and
the amount of damages sought in the Counterclaim, this matter is properly assigned to
Tier 3 for purposes of discovery.

GENERAL ALLEGATIONS

8. Acclara is a provider of services to physicians and hospitals, health
systems and physician groups, offering services for patient financial responsibility,
insurance reimbursements, and conversion insurance.

9. An officer and employee of Acclara, Thomas Anthony DuBrul
(“DuBrul”) is a resident of Paradise Valley, Maricopa County, Arizona.

10. Defendant Kestenbaum is an individual and purports to be a resident of
Paradise Valley, Maricopa County, Arizona, and a neighbor of DuBrul. |

11. Kestenbaum claims to be the owner of a property adjacent to that of
DuBrul; in fact, the adjacent property belongs not to Kestenbaum, but to a third party.

12. Kestenbaum has made various allegations against DuBrul including that

he and members of DuBrul’s household have engaged in loud conversations that have

 

 
Attorneys at Law

JABURGIWILK

o fo NIN DD AH Se WY YH

BS bw NY HN DN DN Dw tet
nN Un & WHO HNO K§K DO CO CO nN DBD A FP W HO KF &

 

Case 2:20-cv-01340-MTL Document 1-1 Filed 07/08/20 Page 9 of 12

included offensive comments allegedly overheard by Kestenbaum from the adjacent
property.

13.  Acclara has no contractual dealings with, and has performed no acts
giving rise to any claim by Kestenbaum.

14. Further, even if DuBrul made the allegedly offensive statements, they
were not made in the course of DuBrul’s employment with Acclara,; nor was DuBrul
acting as an agent of Acclara when making those alleged statements.

15. Nevertheless, based upon the alleged interactions between Kestenbaum
and DuBrul, Kestenbaum demanded a $1 million monetary payment from Acclara and
has threatened multiple times that unless Acclara complies with his demand for money,
he will file a lawsuit against Acclara, seeking damages of $120 million, and thereafter to
provide the complaint to the press, “make it public on social media . . .”, and make
DuBrul’s allegedly offensive behavior known to Acclara’s customers.

16. Kestenbaum’s intent, in publicizing his threatened complaint, would be to
make public allegations, whether true or false, tending to subject Acclara to hatred,
contempt or ridicule or to impair Acclara’s reputation, credit or business. Without
limitation, Kestenbaum’s intent is evidenced by an email sent by him on July 5, 2020,
stating, in reference to his threatened lawsuit: “I have seen entire business is being
destroyed for way less than this. I have my doubts that Acclara will be a going concern
after this week.”

17. | Kestenbaum’s conduct as set forth above therefore constitutes the crime of
theft by extortion under the Arizona Criminal Code, A.RS. § 13-1804.

18. Kestenbaum is, or should be, aware that his threatened claims against
Acclara would be groundless and in bad faith.

///1
/ffl

 
Attorneys at Law

JABURG| WILK

oO SF IN DO A FP WW WH &

NO PO HN HN DO KR ROR RO mek
NR A & WH HO Se Co Oo CO ITD HD OH HF WO WO = S&S

fase 2:20-cv-01340-MTL Document 1-1 Filed 07/08/20 Page 10 of 12

COUNT ONE
(Declaratory Judgment)

19. Acclara realleges all other allegations in this Complaint.

20. Despite the absence of any direct dealings between Acclara and
Kestenbaum, and despite that any claim to be asserted by Kestenbaum would be
groundless and brought in bad faith, there has arisen, by virtue of Kestenbaum’s
demands and threats as set forth above, an actual and justiciable controversy with
respect to their respective rights, interests and obligations pertaining to Kestenbaum’s
private disputes with DuBrul and the members of DuBrul’s household.

21.  Acclara is therefore entitled to relief in the form of a declaration that
Kestenbaum has no valid claims against Acclara and that any claim to be asserted by
Kestenbaum would be groundless and brought in bad faith.

22.  Acclara is entitled to taxable costs, and to attorney fees under A.R.S. § 12-
349.

WHEREFORE, Acclara requests judgment against Defendants, jointly and
severally, as follows:

A. Declaring that Kestenbaum has no valid claims against Acclara and
that any claim to be asserted by Kestenbaum would be groundless and brought in bad
faith.

B. For costs and attorney fees, together with interest at the highest
legal rate from the date of judgment until paid in full; and

C. For such other and further relief as is proper and just.

 

 
Attorneys at Law

JABURG| WILK

oO oe SI DBD AH BP WH NO &

Po KN Bw) Bw DO Dw eee
NO nA *&® WHO HO FH CO O fF NAN HD A FP WO NO &—& OS

Case 2:20-cv-01340-MTL Document 1-1 Filed 07/08/20 Page 11 of 12

DATED this 6" day of July, 2020.

Jaburg & Wilk, P.C.

 

ér4%Tohen
Thomas S. Moring
Kathi Mann Sandweiss
3200 N. Central Avenue, 20th Floor
Phoenix, AZ 85012
Attorneys for Plaintiff

 

 
Attorneys at Law

JABURG|WILK

Oo Co NN DH A FF WD NO

NO NO HO NHN DP BR Rw iw ete
Nn On &.& WO HO K§ CO CO DH nN HD TH FP WY NY KF O&O

Case 2:20-cv-01340-MTL Document1-1 Filed 07/08/20 Page 12 of 12

Jaburg & Wilk, P.C.

3200 N. Central Avenue, 20th Floor
Phoenix, AZ 85012

602.248.1000

Roger L. Cohen (004409)
ric@jaburgwilk.com

Thomas S. Moring (021247)
tsm@jaburgwilk.com

Kathi Mann Sandweiss (011078)
kms@jaburgwilk.com

Attorneys for Plaintiff

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY
Acclara Solutions, LLC, a Texas limited
liability company,
Plaintiff,
CERTIFICATE OF COMPULSORY
v. ARBITRATION

Kenneth Kestenbaum, an individual;
Does 1-10; XYZ Companies 1-10;

 

Defendants.

 

Pursuant to Rule 72(b), Arizona Rules of Civil Procedure, Plaintiffs in this matter
are seeking non-monetary relief. Accordingly, this case is not subject compulsory
arbitration.

DATED this 6th day of July, 2020.
Jab 1

 

Roger L. Cohen

Thomas S. Moring

Kathi Mann Sandweiss

3200 N. Central Avenue, 20th Floor
Phoenix, AZ 85012

Attorneys for Plaintiffs

20894-20894-00001NRLCWRLC\W\409 1408.2

 

 
